—Order of disposition, Family Court, Bronx County (John Hunt, J.), entered on or about December 5, 1997, which, to the extent appealed from, upon a fact-finding determination of permanent neglect, terminated appellant mother’s parental rights to the subject child and committed custody and guardianship of the child to petitioner agency and the Commissioner of Social Services for the City of New York for the purpose of adoption, unanimously affirmed, without costs.
Clear and convincing evidence supports Family Court’s finding of permanent neglect against respondent-appellant, based on her failure substantially and continuously, or repeatedly, to maintain contact with her child, as well as to plan for the child’s future, for a period of more than one year (see, Social Services Law § 384-b [7] [a]; Matter of Sheila G., 61 NY2d 368).
Notwithstanding petitioner’s diligent efforts in arranging scheduled visitation and in recommending services to help respondent-appellant plan for the return of her daughter, she failed to appear for more than half of the scheduled visits and substantially delayed in utilizing, or remained uncooperative in availing herself of the services offered.
A preponderance of the evidence supports the Family Court’s finding that it was in the best interests of the child that the mother’s parental rights be terminated and that the child be freed for adoption (see, Matter of Star Leslie W., 63 NY2d 136, 147-148). Concur — Williams, J. P., Tom, Mazzarelli, Rubin and Saxe, JJ.